Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Hom on 2/25/2021.

The application has been amended as follows: 
Cancel claim 15.
In claim 17, line 1, replace “The blend microporous membrane according to claim 12” with --- A polyvinylidene fluoride/ultra-high molecular weight polyethylene blend microporous membrane prepared by the preparation method according to claim 1 ---.
In claim 20, line 1, replace “The blend microporous membrane according to claim 12” with --- A polyvinylidene fluoride/ultra-high molecular weight polyethylene blend microporous membrane prepared by the preparation method according to claim 1 ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see the discussion of subject matter free from the prior art in the office action dated 2/19/2020.  The closest prior art is represented by Xiao et al and Shulin et al discussed in that action, which teach or suggest similar processes for producing blends (and membranes therefrom), but do not teach or suggest the specific casting conditions required by the claims.  Further, there is no teaching or suggestion to modify the membranes taught by Xiao or Shulin to produce micro-prism features on the surface, or to treat them via magnetron sputtering to alter their surface characteristics; while the prior art may generally teach processes such as magnetron sputtering, or multi-zone extrusion (as relevant to claim 1), the prior art does not teach or suggest the specific conditions required by the claim language, or does not teach or fairly suggest a reason to apply such technologies to membranes such as those taught by Xiao or Shulin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777